Title: From Thomas Jefferson to Joseph Lord, 30 January 1804
From: Jefferson, Thomas
To: Lord, Joseph


               
                  Washington Jan. 30. 04.
               
               Th: Jefferson presents his compliments to mr Lord, and returns him his Manuscript. neither his time nor qualifications permit him to undertake to pass a judgment on compositions, & still less on those of the character of the within, which have been less his study than  others. he thanks him for the communication.
             